DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 17 January 2022. 
Claims 23-31 were elected with traverse 17 January 2022. 
Claims 23-31 are currently pending and have been examined. 

Election/Restrictions
Applicant's election with traverse of claims 23-31 (grouping II) in the reply filed on 17 January 2022 is acknowledged.  The traversal is on the ground(s) that the elements recited in groupings I and III overlap with the elected grouping II.  This is not found persuasive. Group I (claims 16-22) is directed towards retrieving side effect information for groups of medications and is silent on grouping the medication as an alternative medication based on a risk factor which is what group II (claims 23-31) is directed towards. Further, group III calculates health indices of risk rather than displaying the alternative medication like in group II. All three groupings are related as combination and subcombinations and may have a common element (i.e., side effect and risk factors), however the use of the side effects, alternative medicines, and health grades are different in each grouping that provide a different classification of the art.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 24-26 and 28-30, the Examiner asserts that the specification, as originally filed, fails to adequately disclose user personalized grades. Although the specification does talk about user personalized grades such as in paragraphs 74, 87, 107, 128, 131 the specification does not say how the grade is being calculated.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating a grade without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating a grade can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculating based on data, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim 23 and therefore its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A non-transitory storage device is not in the specification. The only mention of a storage device is in paragraph 9 and there is no indication that it is non-transitory. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It’s unclear how the user personalized grade is being calculated and in claim 25 it is unclear that the user personalized grade is based on the confidence level. There is no support for how the user personalized grade is calculated based on the confidence level, only in paragraph 111 that the method continues if the medication has a high confidence level.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 23-31 are drawn to a method, systems, and a non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 23 recites providing for a user, remote access, receiving user profile information including one or more characteristics of the user; responsive to a query from the user: retrieve medication information for each medication in a set of medications wherein the medication information comprises prescription experience data characterizing experiences of patients with each medication in the set of medications, cost factors, insurance coverage, technical secondary effects, and scientific studies concerning each medication in the set of medication and display to the user the medication information and links to the scientific studies for each medication in the set of medications and responsive to a request for a particular medication in the set of medications from the user; determine whether the particular medication presents more than a threshold amount of risk to the user based on the user profile information and the medication information and responsive to the particular medication presenting more than the threshold amount of risk to the user display to the user a list of one or more alternative medications, wherein each alternative medication is determined to present a lower health risk the user than the particular medication. 
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by presenting a medication with threshold amount of risk outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “server”, “network”, “user interface” “user device”, “data-holding subsystem”, “logic subsystem”, “non-transitory storage device”, and “display” are additional elements that are recited at a high level of generality (e.g., the healthcare platform over a network…comprising a server… the data-holding subsystem storing machine readable instructions executable by the logic subsystem of the server is configured to perform a method through no more than a statement that said instructions are to be executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “the data-holding subsystem storing machine readable instructions executable by the logic subsystem of the server” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figures 1-3, and 
Paragraph 9, where “In one embodiment, a method comprises receiving user information including one or more characteristics of a user from a remote user device, responsive to a query from the user via the user device, receiving a list of one or more medications identified from a storage device, receiving medication information about each identified medication in the list of the one or more medications from the storage device”
Paragraph 29, where “The following description relates to systems and methods for improving the transparency of the medication selection process. When selecting a medication, a user may access a healthcare platform through a user device such as a phone, tablet, computer, etc.,”
Paragraph 30, where “In response to the user request for a medication search, a list of medications used to treat the user's medical condition may be provided. Medications may be displayed to a user via a user interface on the user device such as a touch screen, LCD screen, etc.”
Paragraph 40, where “In different embodiments, server 202 may take the form of a mainframe computer, server computer, desktop computer, laptop computer, tablet computer, home entertainment computer, network computing device, mobile computing device, mobile communication device, gaming device, etc.”
Paragraph 43, where “For example, the logic subsystem 203 may include several engines for processing and analyzing data. These engines may include a test evaluator engine, user comment engine, user review engine, user feedback engine, etc. These engines may be wirelessly connected to one or more databases for processing data from the databases. One or more aspects of the logic subsystem 203 may be virtualized and executed by remotely accessible networked computing devices configured in a cloud computing configuration.”
Paragraph 45, where “Data-holding subsystem 204 may include removable media and/or built-in devices. Data-holding subsystem 204 may include optical memory (for example, CD, DVD, HD-DVD, Blu-Ray Disc, etc.), and/or magnetic memory devices (for example, hard drive disk, floppy disk drive, tape drive, MRAM, etc.), and the like. Data-holding subsystem 204 may include devices with one or more of the following characteristics: volatile, nonvolatile, dynamic, static, read/write, read-only, random access, sequential access, location addressable, file addressable, and content addressable. In some embodiments, logic subsystem 203 and data-holding subsystem 204 may be integrated into one or more common devices, such as an application-specific integrated circuit or a system on a chip.”
Paragraph 48, where “When included, communication subsystem 206 may be configured to communicatively couple server 202 with one or more other computing devices, such as user device 222 and/or remote server 232. Communication subsystem 206 may include wired and/or wireless communication devices compatible with one or more different communication protocols. As non-limiting examples, communication subsystem 206 may be configured for communication via a wireless telephone network, a wireless local area network, a wired local area network, a wireless wide area network, a wired wide area network, etc.”
Paragraph 55, where “For example, the logic subsystem 203 may include several engines for processing and analyzing data. These engines may include a test evaluator engine, user comment engine, user review engine, user feedback engine, etc. These engines may be wirelessly connected to one or more databases for processing data from the databases. One or more aspects of the logic subsystem 203 may be virtualized and executed by remotely accessible networked computing devices configured in a cloud computing configuration.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 24-31, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2014/0244292 A1) in view of Miller (US 2008/0015894 A1)

CLAIM 23-
Rosenberg teaches the limitations of:
providing, for a user, remote access to a server over a network via a user device communicatively coupled to the network (Rosenberg teaches that the remote device transmits information to the patient (para [0014]) which is connected to a network on a system on a server (para [0036-0037]))
wherein the server includes a data-holding subsystem (Rosenberg teaches that the computer that may be a server (para [0036]) includes a storage device which reads on the specification’s definition of the data-holding subsystem (para [0045])) (para [0067])) and a logic subsystem (Rosenberg teaches the use of processor that includes a computer program product which read’s on the specification’s definition of a logic sub-system (para [0043]) (para [0067])) , the data-holding subsystem storing machine readable instructions executable by the logic subsystem (Rosenberg teaches that the storage devices (i.e., data-holding subsystem) may include a computer program product that runs on a processor (i.e., logic subsystem) that includes computer readable instructions (para [0067]))
receiving, at the server, user profile information including one or more characteristics of the user from the user device (Rosenberg teaches that the profile for the patient is stored in the storage device that may be received from the remote device (para [0018]))
responsive to a query from the user via the user device, the server being operative to: retrieve medication information for each medication in a set of medications from a non-transitory storage device communicatively coupled to the network, wherein the medication comprises prescription experience data characterizing experiences of patients with each medication in the set of medications (Rosenberg teaches that the device receives identified treatments (i.e., set of medications) and includes patients’ experiences with the identified treatments (i.e., each identified treatment shows the experience data for each medication in the set of medications) (para [0019]), Figure 9A, Figure 12)
cost factors, insurance coverage (Rosenberg teaches that the cost and insurance coverage is included in the data (para [0019]))
technical secondary effects (Rosenberg teaches that the side effects for the treatment is included in the treatment information (para [0041]))
and scientific studies concerning each medication in the set of medications (Rosenberg teaches that clinical evidence (i.e., scientific studies) is included in the treatment information (para [0014]), Figure 9B)
and responsive to a request for a particular medication in the set of medications from the user via the user device (Rosenberg teaches that the computer requests identification of potential treatments (i.e., medications) for the user on their device (para [0057]))

Rosenberg does not explicitly teach, however Miller teaches:
the server being further operative to (para [0024]): determine whether the particular medication presents more than a threshold amount of risk to the user based on the user profile information and the medication information (Miller teaches a risk stratification that puts severity into low and high levels (i.e., thresholds), and when a high level is reached, the patient’s physician is contacted in regards to the medication (para [0062]))
and responsive to the particular medication presenting more than the threshold amount of risk to the user, display to the user, on the display of the user device, a list of one or more alternative medications wherein each alternative medication is determined to present a lower health risk to the user than the particular medication  (Miller teaches that medications with high risk (inappropriate medications) are identified in the therapy regimen and interventions to replace the medication are made including alternative medications (para [0042, 0120]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rosenberg to integrate the application of calculating thresholds of risk in risk stratification of medications in Miller with the motivation of improving patient outcomes (Miller; paragraph 4). 

CLAIM 24-
Rosenberg in view of Miller teaches the limitations of claim 23. Regarding claim 24, Rosenberg further teaches:
wherein the query comprises a search for a current medical condition of the user (Rosenberg teaches that the user may enter a medical condition into the search bar (para [0070]))
and wherein, further responsive to the query from the user device, the server is further operative to: assign a user personalized grade for each medication in the set of medications based on the current medical condition of the user, the user profile information and the medication information (Rosenberg teaches that treatments are ranked (i.e., grading of treatments based on the user’s high blood pressure) based on the condition the user has (i.e., blood pressure) in the diagram (para [0088-89], Figure 11B). 
transmit the user personalized grades, the set of medication information and the links to the scientific studies used in assigning the user personalized grades to the user device over the network and display to the user, on the display of the user device, the user personalized grades simultaneously with the medication information and the links to the scientific studies for each medication in the set of medication (Rosenberg teaches that once the treatment is chosen, the treatment information is transmitted to the user into a new display link including that of the treatment information (which may include medication), medical research (i.e., scientific studies) for the effectiveness for the personal user (i.e., personalized grade) on each medication that is chosen in the display (para [0091], Figure 12)


CLAIM 25-
Rosenberg in view of Miller teaches the limitations of claim 24. Regarding claim 25, Rosenberg further teaches:
wherein assigning the user personalized grade for each respective medication in the set of medications is based on a confidence level of each scientific study concerning the respective medication (Rosenberg teaches that the medical research that is sent upon clicking the medication (Figure 12) shows the treatment is effective based on research (i.e., effective has a high confidence level in the results which reads on the specification (para [0111])) (para [0091]))

CLAIM 26-
Rosenberg in view of Miller teaches the limitations of claim 24. Regarding claim 26, Rosenberg further teaches:
wherein the user personalized grade for each respective medication in the set of medications is assigned based on each of an effectiveness of the respective medication in treating the current medical condition of the user and safety risks of the respective medication  (Rosenberg teaches that once the treatment is chosen, the treatment information is transmitted to the user into a new display link including that of the treatment information (which may include medication) and the rankings of medication (i.e., low to high risk) for the effectiveness for the personal user (i.e., personalized grade) on each medication that is chosen in the display (para [0091, 0093], Figure 12)

CLAIM 27-
Rosenberg in view of Miller teaches the limitations of claim 26. Regarding claim 27, Rosenberg further teaches:

wherein, further responsive to the query from the user device, the server is further operative to determine the effectiveness of each respective medication in the set of medications in treating the current medical condition of the user based on one or more shared characteristics of patients in scientific studies concerning the respective medication with the user (Rosenberg teaches that the clinical effectiveness of the treatments is calculated based on data characterizing the experiences of the patients sharing one or more characteristics of the patient identified by the patient information with the identified treatments which includes clinical effectiveness (I.e., scientific studies) (para [0010-11]))

CLAIM 28-
Rosenberg in view of Miller teaches the limitations of claim 26. Regarding claim 28, Miller further teaches:
wherein assigning the user personalized grade for each respective medication in the set of medications based on the safety risks of the respective medication comprises determining whether the safety risks decrease a net benefit derived from the user taking the respective medication (Miller teaches that the system calculates if the patient’s risk of dying increases if they take the medication (i.e., the net benefit of taking the medication decreases based on the safety risk) and based on this the patients are grouped by severity level (i.e., personalized grade) (para [0061]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rosenberg to integrate the application of calculating comorbidities to indicate if a risk is too great in a risk stratification of medications in Miller with the motivation of improving patient outcomes (Miller; paragraph 4).

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2014/0244292 A1) in view of Miller (US 2008/0015894 A1) and further in view of Prakash (US 2014/0278513 A1).

CLAIM 29-
Rosenberg in view of Miller teaches the limitations of claim 26. Regarding claim 29 Rosenberg in view of Miller does not explicitly teach, however Prakash teaches:
wherein the user personalized grade is assigned for each respective medication in the set of medications based on whether the safety risks are known or unknown for the respective medication (Prakash teaches that based on known or unknown drug interactions that the user profile has, personalized alerts based on value of the correlation of the recommendations for treatment (i.e., user personalized grade) is made (para [00589]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rosenberg in view of Miller to integrate the application of indicating the treatment risks being known or unknown in Prakash with the motivation of creating higher quality information to improve patient outcomes (Prakash; paragraph 13).

CLAIM 30-
Rosenberg in view of Miller and further in view of Prakash teaches the limitations of claim 29. Regarding claim 30, Prakash further teaches:
wherein assigning the user personalized grade for each respective medication in the set of medications comprises ordering the user personalized grades based on each of the effectiveness in treating the current medical condition of the user and whether the safety risks are known or unknown for the respective medication  (Prakash teaches that based on known or unknown drug interactions that the user profile has, personalized alerts based on value of the correlation of the recommendations for treatment (i.e., user personalized grade) is made and the values of the correlations of effectiveness of the treatments are updated (para [00589]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rosenberg in view of Miller to integrate the application of indicating the treatment risks being known or unknown in Prakash with the motivation of creating higher quality information to improve patient outcomes (Prakash; paragraph 13).


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2014/0244292 A1) in view of Miller (US 2008/0015894 A1) further in view of Prakash (US 2014/0278513 A1) and further in view of Epstein (US 2013/0297349 A1). 

CLAIM 31-
Rosenberg in view of Miller and further in view of Prakash teaches the limitations of claim 29. Regarding claim 31, Rosenberg in view of Miller and further in view of Prakash does not explicitly teach, however Epstein teaches:
wherein the request is a purchase request and further responsive to the request from the user device, the server is further operative to, further responsive to the particular medication presenting more than the threshold amount of risk to the user prevent the user from purchasing the particular medication by not fulfilling the request (An alert occurs when a singular safety issue is detected (i.e., threshold amount of risk) and the prescription can be chosen to be aborted and the request unfulfilled (para [0098]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rosenberg in view of Miller and further in view of Prakash to integrate the application of alerting a pharmacist not to approve a health risk medication of Epstein with the motivation of improving patient outcomes (Epstein; paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626